Citation Nr: 1215928	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which confirmed a previous denial of service connection for bilateral hearing loss and tinnitus.

In September 2007, the Veteran filed a notice of disagreement with regard to the issues of service connection for bilateral hearing loss and tinnitus.  However, prior to the RO's issuance of a statement of the case, the Veteran submitted a statement in September 2007, indicating that he was only appealing the issue of service connection for tinnitus.  Consequently, in March 2008, the RO issued a statement of the case only with regard to issue of service connection for tinnitus.  The Veteran did not indicate that he wanted to continue his appeal for service connection for bilateral hearing loss in his May 2008 VA Form 9, and his representative only listed the issue of service connection for tinnitus in the April 2012 Informal Hearing Presentation.  The Veteran has not submitted a substantive appeal with regard to the issue of service connection for bilateral hearing loss, and the issue has not been certified for appeal.  However, as discussed below, the Board finds that the issue of service connection for bilateral hearing loss is inextricably intertwined with the issue of service connection for tinnitus, and as such, it must still be considered at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally filed claims for entitlement to service connection for bilateral hearing loss and tinnitus, which were both denied in March 2007 and August 2007 rating decisions.  In a September 2007 statement, the Veteran indicated that he did not wish to continue his appeal with regard to the issue of service connection for hearing loss.  However, the July 2007 VA examiner had already rendered an opinion linking the Veteran's tinnitus to his diagnosed bilateral hearing loss, prior to the submission of the Veteran's September 2007 statement.  Accordingly, as the two disabilities have already been found to be related, they are inextricably intertwined, and a final decision on the tinnitus claim cannot be rendered until the issue of whether the Veteran's current bilateral hearing loss is related to his active military service is properly considered.  Furthermore, the Board finds that any opinion on the etiology of the Veteran's tinnitus will also necessarily apply to the Veteran's hearing loss disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

It is not in dispute that the Veteran has current hearing loss and tinnitus.  The question is whether the disabilities are related to service.  While the July 2007 examiner opined that the Veteran's tinnitus is more than likely related to his hearing loss, and that the Veteran's hearing loss disability began after service, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d).  The July 2007 examiner did not provide an opinion as to whether the hearing loss and associated tinnitus identified after service were related to a disease or injury in service.  Accordingly, the Board finds that the July 2007 VA opinion is inadequate for evaluation purposes.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's bilateral hearing loss and associated tinnitus is necessary.  See 38 C.F.R. § 4.2 (2011).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine the etiology of any current hearing loss and tinnitus.  The examiner should review the claims folder and note such review in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current hearing loss or tinnitus is the result of noise exposure or other injury or disease in active service.  

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, as well as symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


